Citation Nr: 1634701	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  11-12 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a vestibular disorder, to include central vestibular dysfunction and motion sickness.

2.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1958 to June 1962, and in the U.S. Coast Guard from April 1964 to September 1969.  This case comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the October 2009 decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.  In the March 2012 rating decision, the RO denied entitlement to service connection for labyrinthitis. 

In April 2014, the Veteran was afforded a live videoconference hearing before the undersigned Veterans Law Judge in connection with his claim for an initial compensable evaluation for bilateral hearing loss.  A transcript of that hearing is located in the electronic claims file.  In his March 2014 substantive appeal as to the denial of service connection for labyrinthitis, the Veteran requested a Travel Board hearing before a Member of the Board.  In an October 2015 letter, the Veteran withdrew his hearing request and asked that the Board render a decision based on the evidence of record.  Therefore, that hearing request is deemed to have been properly withdrawn.

These matters were previously remanded by the Board in June 2014 and March 2016, and have since been returned to the Board for further appellate review.  

This appeal consists of documents in the Virtual VA and Veterans' Benefits Management System (VBMS) paperless claims processing systems.  Virtual VA contains the hearing transcript, VA treatment records, and other records duplicative of those in the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a vestibular disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonably doubt in the Veteran's favor, the Veteran's right ear hearing loss is manifested by Level IV hearing acuity.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's left ear hearing loss is manifested by Level IV hearing acuity.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation of 10 percent for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Generally, upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the Veteran is challenging the evaluation assigned in connection with the grant of service connection for bilateral hearing loss.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist has also been satisfied in this case.  The Veteran's service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  He has been provided appropriate VA examinations.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is unaware of any outstanding, relevant evidence.  Thus, VA's duties to notify and assist the Veteran in this case have been fulfilled.

The Veteran was also afforded VA audiology evaluations November 2006, November 2010, November 2011, and May 2016 in connection with his current claim.  The Board finds that the VA audiology evaluations in this case are adequate, as they are predicated on an audiometric evaluation and fully address the rating criteria that are relevant to rating the disability in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The audiology evaluations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  Additionally, the evaluations addressed the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran has not asserted that his hearing acuity has worsened since the most recent VA examination.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

The Board also finds compliance with the June 2014 and March 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  With regard to the Veteran's claim for an initial compensable evaluation for bilateral hearing loss, in June 2014 that matter was remanded to allow the RO to consider newly received evidence and issue a supplemental statement of the case.  In March 2016, the matter was remanded to obtain another VA examination assessing the current severity of the Veteran's bilateral hearing loss.  A review of the record shows that all development has been completed in compliance with the Board's June 2014 and March 2016 remand directives.  Outstanding VA and private medical records have been associated with the claims folder, and the Veteran was afforded a VA audiology evaluation in May 2016.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before a Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At this Board hearing, the VLJ outlined the issue on appeal and the Veteran indicated that they did not have any additional evidence or testimony to present.  Additional, subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claim.

Law and Analysis

The Veteran seeks entitlement to an initial compensable evaluation for his service-connected bilateral hearing loss.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2015).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85.

"Puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2015).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (2015).

When the puretone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hz is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone thresholds are 30 dB or less at 1,000 Hz, and 70 dB or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2015).

Private audiology records from May 2006 show that at that time the Veteran's hearing acuity was as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
10
20
Not tested
55
N/A
Left Ear
10
25
Not tested
60
N/A

Speech recognition ability was measured at 80 percent in the right ear and 76 percent in the left ear.  

The Veteran first underwent a VA audiology evaluation in November 2006.  The VA audiologist adequately noted that the Veteran's bilateral hearing loss disability resulted in difficulty understanding speech, especially in the presence of other noise.  Martinak, 21 Vet. App. 447.  At that time, the audiometric testing results showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
10
15
55
70
37.5
Left Ear
10
15
60
70
38.75

Speech recognition ability was measured at 96 percent in the right ear and 88 percent in the left ear.  

The Veteran underwent another VA audiology evaluation in November 2010.  The VA audiologist adequately noted that the Veteran's bilateral hearing loss disability resulted in difficulty understanding speech, especially in the presence of other noise.  Martinak, 21 Vet. App. 447.  At that time, the audiometric testing results showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
10
20
55
70
38.75
Left Ear
10
15
65
75
41.25

Speech recognition ability was measured at 92 percent in the right ear and 100 percent in the left ear.  

The Veteran underwent another VA audiology evaluation in November 2011.  The VA audiologist adequately noted that the Veteran's bilateral hearing loss disability resulted in difficulty understanding speech, especially in the presence of other noise.  Martinak, 21 Vet. App. 447.  At that time, the audiometric testing results showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
15
30
65
75
46.25
Left Ear
5
20
65
75
41.25

Speech recognition ability was measured at 92 percent in the right ear and 92 percent in the left ear.  

The Veteran underwent another VA audiology evaluation in May 2016.  The VA audiologist adequately noted that the Veteran's bilateral hearing loss disability resulted in difficulty understanding speech, especially in the presence of other noise.  Martinak, 21 Vet. App. 447.  

At that time, the audiometric testing results showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
15
55
70
75
54
Left Ear
10
45
70
75
50

Speech recognition ability was measured at 84 percent in the right ear and 76 percent in the left ear.  

Although the Veteran's hearing acuity measurements have varied over the course of this appeal, the Board will resolve all reasonable doubt in the Veteran's favor and evaluate the Veteran based on the lowest measurements, particularly as there is a gap between audiological evaluations of almost five years.  A review of the record shows that at worst the puretone threshold average for the Veteran's right ear measured 54, and at worst for the left ear measured 50.  The Veteran's lowest speech discrimination scores were 80 in the right ear, and 76 in the left ear.  Under Table VI of 38 C.F.R. 4.85, at worst the right ear received a Level IV rating, and at worst the left ear received a Level IV rating.  Application of those levels to Table VII at 38 C.F.R. § 4.85 produces a 10 percent evaluation.  Under the Rating Schedule, therefore, the criteria for an initial compensable schedular rating have been met. 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiology evaluations show that the alternative table is not applicable.  As the Veteran's bilateral hearing loss has warranted a 10 percent evaluation for the entire period on appeal, there are no staged ratings to be applied.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Thun, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the evidence does not show that the Veteran's bilateral hearing loss disability is exceptional or unusual to require an extraschedular evaluation.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination, which is the ability to distinguish between sounds and voices.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has not argued, and the record does not show, that he has any symptoms that are not expressly contemplated by the rating schedule.  The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment. See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz , and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz  range.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.  Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).

The Board further notes that the VA audiology evaluations addressed the functional effects of the Veteran's hearing loss by noting the Veteran had increased difficulty hearing conversation, especially in the presence of other noise.  See Martinak v. Nicholson¸ 21 Vet. App. 447, 455 (2007).  However, there is nothing in the record to indicate that there has been marked interference with employment.  Accordingly, the Board finds that Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.



ORDER

Entitlement to an initial 10 percent evaluation for service connected bilateral hearing loss is granted.


REMAND

The Board regrets the additional delay, but remand is required to secure a VA examination and opinion that complies with the Board's March 2016 remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In March 2016, the Board remanded the Veteran's case to secure a VA examination and opinion as to the etiology of the Veteran's claimed peripheral vestibular disorder.  In particular, the Board directed the examiner to diagnose all currently present vestibular disorders; and if none were diagnosed, then to reconcile the prior documented diagnoses of central vestibular dysfunction and motion sickness.  The Board also instructed the examiner to consider the noted in-service complaints and treatment for nausea, dizziness, loss of consciousness while flying, and chronic ear infections; the Veteran's competent lay statements regarding onset and continuity of symptomatology; and a May 2006 private medical record attributed the Veteran's nausea and periodic loss of consciousness to his period of active service.  In May 2016, the Veteran underwent the requested VA examination.  In the examination report, the examiner indicated that the Veteran did not, nor had he ever, been diagnosed with an ear or peripheral vestibular condition.  As no diagnosis was indicated, the examiner provided no medical opinion.  In this regard, the examiner failed to address the prior diagnoses identified by the Board, failed to address other relevant evidence identified by the Board, and failed to consider the Veteran's testimony regarding onset and continuity of symptomatology.  Thus, additional remand is required.  

Lastly, on remand any outstanding and relevant treatment records should be identified and associated with the claims folder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion to determine the etiology of any vestibular disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an examination is deemed warranted, one shall be provided.

First, the examiner must provide all diagnoses of vestibular disorders present during the pendency of this appeal, to include central vestibular dysfunction and motion sickness.  If no vestibular disorders are diagnosed, then the prior diagnoses of record must be addressed.

Second, for each diagnosed vestibular disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset in, or is otherwise etiologically related to the Veteran's military service.  

In providing the above opinion, the examiner is requested to specifically consider the following:  1) the Veteran's service treatment records (STR) showing complaints of and treatment for nausea, dizziness, loss of consciousness when flying fixed wing aircraft, and chronic ear infections; 2) the February 1968 STR that the Veteran had nausea while flying that had progressively worsened since 1967; 3) the January 1969 STR noting a gradual worsening of airsickness; 4) the Veteran's competent lay statements regarding onset and continuity of symptoms; 5) the May 2006 private medical record attributing the Veteran's symptoms of nausea and loss of consciousness to his period of active service; 6) the May 2010 private medical record noting an impression of central vestibular dysfunction based on ocular motion testing and poor fixation suppression; and 7) the November 2011 VA examination noting a diagnosis of motion sickness.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


